Opinion issued July 1, 2009










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-09-00573-CV
____________

IN RE T & L DISTRIBUTING, L.P. and WALTER J. AUTRY, Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelators, T & J Distributing Services, L.P. and Walter J. Autry, have filed a
petition for a writ of mandamus complaining of Judge Michael Gomez’s


 June 19,
2009 order styled, “Second Order Regarding Plaintiffs’Motion to Compel Reports
and Deposition of Defense Neuropsychologist.”
          We deny the petition for a writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Sharp and Taft.